DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 July 2022 has been entered.

Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 5-11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Goto et al. (JP2014-090144 – machine translation provided by applicant).
Considering claim 1, Goto teaches a ceramic circuit board substrate bonded to a copper circuit via a braze (abstract).  Examples are taught of the copper plate and ceramic body bonded by a braze with a composition by mass of Ag: 87%, Cu: 9, TiH2: 2%, and Sn: 2% and where the braze is bonded at a temperature of 800 ˚C in a vacuum of 5.0 × 10-3 – 6.5 × 10-4 Pa for 20 minutes (Paragraph 25; Table 1).  See MPEP 2131.03 and 2144.05.  These materials and conditions are substantially identical to those which applicant claims and discloses as forming the claimed bonded brazed ceramic circuit substrate as applicant discloses where the ceramic circuit substrate is formed by bonding in vacuum at 700-820 ˚C for 10-60 minutes (Specification Paragraph 31).  
While not expressly teaching the claimed continuity ratio and Vickers hardness one would reasonably expect the body of Goto to possess these properties as substantially identical materials treated in a substantially identical manner are expected to behave the same, absent an objective showing.  See MPEP 2112.  As such, the body disclosed by Goto is considered anticipate and/or render obvious the instant claims as Goto teaches a brazed body with a braze material of Ag, Cu, active metal Ti, and Sn substantially identical to that which is claimed.
Considering claim 2, Goto teaches the use of aluminum nitride for the ceramic substrate (Paragraph 25).
Considering claims 3 and 5, Goto does not specify the thickness of the Cu as being 0.2-2.0 mm.  However, the courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  See MPEP 2144.04 and Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Considering claims 6-8, Goto does not expressly teach the claimed continuity ratio and Vickers hardness.  However, as outlined above one would reasonably expect the body of Goto to possess these properties as substantially identical materials treated in a substantially identical manner are expected to behave the same, absent an objective showing.  See MPEP 2112.  
Considering claims 9-11, Goto teaches examples having a void ratio of less than 1% (Paragraph 29; Table 1).  See MPEP 2131.03 and 2144.05.

Allowable Subject Matter
Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art to the instant claims is that of Goto as outlined above.  Goto does not adequately teach the claimed circuit substrate of a ceramic substrate brazed to a copper plate with the claimed composition combined with the continuity ratio, hardness, and crack ratio.  Further, Tables 1-2 of the originally filed specification contain Comparative Examples 2 and 5 which recite compositional parameters similar to that of Goto.  However, these comparative examples also demonstrate where the combination of continuity ratio, hardness, and crack ratio would not have been predictable to one skilled in the art and the combination of these features is not disclosed by Goto.

Response to Arguments
The prior rejection of claim 16 under 35 USC 112(b) is withdrawn.  Applicant has canceled the claim.
Applicant's arguments filed 11 July 2022 have been fully considered but they are not persuasive.  Applicant argues that amended claim 1 is novel over Goto as Goto does not teach the required tapped density of the silver powder as evidenced by JP2005-100884 which teaches where the specific surface area of silver powders overlapping the disclosure of Goto result in tapped densities lower than 3 g/cm3 (remarks p.4 last paragraph – p.6, 2nd full paragraph) and that this results in a reduced crack ratio (p.7 continuing paragraph).  This is not persuasive as the features on which applicant relies to demonstrate patentability (i.e. tapped density and crack ratio) are not recited features within the independent claim and are therefore not commensurate in scope with the instant claims  See MPEP 2145 (VI).  
Applicant argues that Comparative Examples 3, 4, and 7 further outline the inventive features of the claims because the tapped density of the Ag powder does not satisfy the continuity ratio and that the Vickers hardness is not satisfied due to the holding time of the process of the bonding conditions (remarks p.7, 1st full paragraph).  This is not persuasive as neither the tapped density nor holding time are recited features within the claims.  See MPEP 2145 (VI).  
However, as indicated above, claims 12-14 do positively recite the resulting crack ratio improvement which applicant indicates results from using a braze powder of silver with a tapped density of 3 g/cm3 or higher.  This is not positively disclosed by Goto and there is insufficient rationale to suggest that the claimed crack ratio is necessarily present.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105. The examiner can normally be reached M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784